UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6589


GEORGE LEE TOMLIN,

                Petitioner - Appellant,

          v.

LEVERN COHEN, Warden Ridgeland Correctional Inst,

                Respondent - Appellee,

          and

ALAN WILSON, Attorney General,

                Respondent.


Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Mary G. Lewis, District Judge.
(9:12-cv-03258-MGL)


Submitted:   June 19, 2014                  Decided: June 23, 2014


Before NIEMEYER, MOTZ, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George Lee Tomlin, Appellant Pro Se.     Tommy Evans, Jr., SOUTH
CAROLINA DEPARTMENT OF PROBATION, PAROLE & PARDON SERVICE,
Columbia, South Carolina; Donald John Zelenka, Senior Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              George Lee Tomlin, a state prisoner, seeks to appeal

the   district       court’s       order     denying       relief     on    his      28    U.S.C.

§ 2241 (2012) petition.               The district court referred this case

to    a    magistrate       judge    pursuant        to    28     U.S.C.      § 636(b)(1)(B)

(2012).      The magistrate judge recommended that relief be denied

and   advised       Tomlin    that    failure        to    file      timely    and    specific

objections to this recommendation could waive appellate review

of a district court order based upon the recommendation.

              The     timely        filing     of     specific         objections           to    a

magistrate         judge’s    recommendation              is    necessary      to     preserve

appellate review of the substance of that recommendation when

the       parties     have     been        warned         of    the     consequences             of

noncompliance.          Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                                   Tomlin

has waived appellate review by failing to file objections after

receiving proper notice.              His request for extensions of time do

not       satisfy    this      requirement.                Accordingly,         we        deny   a

certificate of appealability and dismiss the appeal.

              We dispense with oral argument because the facts and

legal      contentions       are    adequately        presented        in     the    materials

before      this    court    and    argument        would      not    aid   the     decisional

process.

                                                                                     DISMISSED

                                              2